Case 2:20-mc-00076-UJ Document 1-3 Filed 07/31/20 Page 1 of 20




                   Exhibit C
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 2 of 20
                                                    Docket 07/28/2020  Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE                                                UNDER SEAL
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                ORDER GRANTING EMERGENCY EX PARTE MOTION
            FOR TEMPORARY RESTRAINING ORDER AND OTHER RELIEF

         THIS CAUSE comes before the Court upon Plaintiff’s Emergency Ex Parte Motion for

  Temporary Restraining Order and Other Relief [ECF No. 14] (“Motion”), filed on July 27, 2020.

  The Motion seeks the following relief with respect to Defendants Complete Business Solutions

  Group, Inc. d/b/a PAR Funding (“Par Funding”), Full Spectrum Processing, Inc. (“Full

  Spectrum”), ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan (“ABFP”), ABFP

  Management Company, LLC f/k/a Pillar Life Settlement Management Company, LLC (“ABFP

  Management”), ABFP Income Fund, LLC (“ABFP Income Fund”), ABFP Income Fund 2, L.P.

  (“ABFP Income Fund 2”), United Fidelis Group Corp. (“United Fidelis”), Fidelis Financial

  Planning LLC (“Fidelis Financial”), Retirement Evolution Group, LLC (“Retirement Evolution”),

  Retirement Evolution Income Fund LLC, a/k/a RE Income Fund (“RE Income Fund”), RE Income

  Fund 2 LLC (“RE Income Fund 2”), Lisa McElhone (“McElhone”), Joseph Cole Barleta, a/k/a Joe

  Cole (“Cole”), Joseph W. LaForte, a/k/a Joe Mack, a/k/a Joe Macki, a/k/a Joe McElhone
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 3 of 20
                                                    Docket 07/28/2020  Page 2 of 19



  (“LaForte”), Perry S. Abbonizio, Dean J. Vagnozzi, Michael C. Furman, and John Gissas, and

  Relief Defendant L.M.E. 2017 Family Trust (“L.M.E. Trust”):

         1. a Temporary Restraining Order;

         2. an Order to Show Cause Why a Preliminary Injunction Should Not be Granted;

         3. an Order Freezing the Assets of Defendants and Relief Defendant;

         4. an Order Requiring Sworn Accountings;

         5. an Order Prohibiting Destruction of Documents; and

         6. an Order Expediting Discovery.

         The Court has reviewed Plaintiff’s Complaint, the Motion, Plaintiff’s exhibits filed in

  support of the Motion, and the Response to Plaintiff’s Ex-Parte Motions for Appointment of a

  Receiver and for an Asset Freeze, submitted on July 28, 2020 by Defendants Par Funding, Full

  Spectrum, McElhone, Cole, LaForte, and L.M.E. Trust.

         The Court finds that Plaintiff has made a sufficient and proper showing in support of the

  relief granted herein by: (i) presenting a prima facie case of securities laws violations by

  Defendants; and (ii) showing a reasonable likelihood the Defendants will harm the investing public

  by continuing to violate the federal securities laws unless they are immediately restrained. The

  Court also finds good cause to believe that unless immediately enjoined by Order of this Court,

  the Defendants may dissipate, conceal or transfer from the jurisdiction of this Court assets which

  could be subject to an Order of Disgorgement. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 14] is GRANTED as

  follows:




                                                -2-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 4 of 20
                                                    Docket 07/28/2020  Page 3 of 19



                                                     I.

          SHOW CAUSE HEARING AND TELEPHONIC STATUS CONFERENCE

         The Defendants shall show cause, if any, before the Court via a Zoom hearing on

  Tuesday, August 4, 2020 at 3:30 P.M., or as soon thereafter as the matter can be heard, why a

  Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure should not be

  granted against Defendants, as requested by Plaintiff. In advance of the hearing, the Court will

  provide the parties with information on how to join via Zoom.

         Additionally, the Court will hold a telephonic status conference on Monday, August 3,

  2020 at 4:15 P.M. The parties are instructed to call 1-877-402-9753 by no later than 4:10 P.M.

  The access code is 9372453 and the password is 0918. The Court requires that the parties appear

  via a landline (i.e., not a cellular phone or a speaker phone) for clarity.

                                                    II.

                              TEMPORARY RESTRAINING ORDER

                              A. Section 17(a)(1) of the Securities Act

         Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

  Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

  McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman are preliminarily restrained and

  enjoined from violating Section 17(a)(1) of the Securities Act of 1933 (“Securities Act”), 15

  U.S.C. § 77q(a)(1), in the offer or sale of any security by the use of any means or instruments of

  transportation or communication in interstate commerce or by use of the mails, directly or

  indirectly: to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i)

  creating a false appearance or otherwise deceiving any person, or (ii) disseminating false or

  misleading documents, materials, or information or making, either orally or in writing, any false



                                                   -3-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 5 of 20
                                                    Docket 07/28/2020  Page 4 of 19



  or misleading statement in any communication with any investor or prospective investor, about:

  (A) any investment in securities; (B) the prospects for success of any product or company; (C) the

  use of investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

  investment proceeds; (F) Orders issued against the Defendants by state or federal enforcement

  agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Order by personal service or otherwise: (a)

  any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

  Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

  Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

  active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

  Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

  Abbonizio, Vagnozzi, or Furman.

                              B. Section 17(a)(2) of the Securities Act

         Pending further Order of the Court, all Defendants are preliminarily restrained and enjoined

  from violating Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2), in the offer or sale of

  any security by the use of any means or instruments of transportation or communication in

  interstate commerce or by use of the mails, directly or indirectly: to obtain money or property by

  means of any untrue statement of a material fact or any omission to state a material fact necessary

  in order to make the statements made, in light of the circumstances under which they were made,

  not misleading, by, directly or indirectly (i) creating a false appearance or otherwise deceiving any

  person, or (ii) disseminating false or misleading documents, materials, or information or making,

  either orally or in writing, any false or misleading statement in any communication with any



                                                  -4-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 6 of 20
                                                    Docket 07/28/2020  Page 5 of 19



  investor or prospective investor, about: (A) any investment in securities; (B) the prospects for

  success of any product or company; (C) the use of investor funds; (D) the safety of any securities

  investment; (E) the use of investor funds or investment proceeds; (F) Orders issued against the

  Defendants by state or federal enforcement agencies; (G) the financial status of Par Funding; or

  (H) the management of Par Funding.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Order by personal service or otherwise: (a)

  any of the Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

  persons in active concert or participation with any Defendant.

                              C. Section 17(a)(3) of the Securities Act

         Pending further Order of the Court, all Defendants are preliminarily restrained and enjoined

  from violating Section 17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3), in the offer or sale of

  any security by the use of any means or instruments of transportation or communication in

  interstate commerce or by use of the mails, directly or indirectly: to engage in any transaction,

  practice, or course of business which operates or would operate as a fraud or deceit upon the

  purchaser, by, directly or indirectly (i) creating a false appearance or otherwise deceiving any

  person, or (ii) disseminating false or misleading documents, materials, or information or making,

  either orally or in writing, any false or misleading statement in any communication with any

  investor or prospective investor, about: (A) any investment in securities; (B) the prospects for

  success of any product or company; (C) the use of investor funds; (D) the safety of any securities

  investment; (E) the use of investor funds or investment proceeds; (F) Orders issued against the




                                                  -5-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 7 of 20
                                                    Docket 07/28/2020  Page 6 of 19



  Defendants by state or federal enforcement agencies; (G) the financial status of Par Funding; or

  (H) the management of Par Funding.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Order by personal service or otherwise: (a)

  any of the Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

  persons in active concert or participation with any Defendant.

                   D.      Section 10(b) and Rule 10b-5(a) of the Exchange Act

         Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

  Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

  McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman, and their respective directors,

  officers, agents, servants, employees, attorneys, representatives and those persons in active concert

  or participation with them, and each of them, are hereby restrained and enjoined from violating

  Section 10(b) and Rule 10b-5(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

  U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a), by using any means or instrumentality of interstate

  commerce, or of the mails, or of any facility of any national securities exchange, in connection

  with the purchase or sale of any security, to employ any device, scheme, or artifice to defraud, by,

  directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about: (A) any investment in securities; (B) the prospects for success of any

  product or company; (C) the use of investor funds; (D) the safety of any securities investment; (E)

  the use of investor funds or investment proceeds; (F) Orders issued against the Defendants by state




                                                  -6-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 8 of 20
                                                    Docket 07/28/2020  Page 7 of 19



  or federal enforcement agencies; (G) the financial status of Par Funding; or (H) the management

  of Par Funding.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Order by personal service or otherwise: (a)

  any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

  Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

  Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

  active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

  Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

  Abbonizio, Vagnozzi, or Furman.

                 E.      Section 10(b) and Rule 10b-5(b) of the Exchange Act

         Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

  Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

  McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman, and their respective directors,

  officers, agents, servants, employees, attorneys, representatives and those persons in active concert

  or participation with them, and each of them, are hereby restrained and enjoined from violating:

  Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange Act Rule 10b-5(b), 17 C.F.R.

  § 240.10b-5(b), by using any means or instrumentality of interstate commerce, or of the mails, or

  of any facility of any national securities exchange, in connection with the purchase or sale of any

  security, to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i) creating

  a false appearance or otherwise deceiving any person, or (ii) disseminating false or misleading

  documents, materials, or information or making, either orally or in writing, any false or misleading

  statement in any communication with any investor or prospective investor, about: (A) any



                                                   -7-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 9 of 20
                                                    Docket 07/28/2020  Page 8 of 19



  investment in securities; (B) the prospects for success of any product or company; (C) the use of

  investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

  investment proceeds; (F) Orders issued against the Defendants by state or federal enforcement

  agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Order by personal service or otherwise: (a)

  any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

  Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

  Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

  active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

  Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

  Abbonizio, Vagnozzi, or Furman.

                     F.      Section 10(b) and Ruleb-5(c) of the Exchange Act

         Pending further Order of the Court, Defendants Par Funding, Full Spectrum, ABFP, ABFP

  Management, ABFP Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning,

  McElhone, LaForte, Cole, Abbonizio, Vagnozzi, and Furman and their respective directors, officers,

  agents, servants, employees, attorneys, representatives and those persons in active concert or

  participation with them, and each of them, are hereby restrained and enjoined from violating

  Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange Act Rule 10b-5(c), 17 C.F.R.

  § 240.10b-5(c), by using any means or instrumentality of interstate commerce, or of the mails, or

  of any facility of any national securities exchange, in connection with the purchase or sale of any

  security, to employ any device, scheme, or artifice to defraud, by, directly or indirectly (i) creating

  a false appearance or otherwise deceiving any person, or (ii) disseminating false or misleading



                                                   -8-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR   DocumentDocument 1-3onFiled
                                  42 Entered    FLSD 07/31/20  Page 10 of 20
                                                       Docket 07/28/2020   Page 9 of 19



   documents, materials, or information or making, either orally or in writing, any false or misleading

   statement in any communication with any investor or prospective investor, about: (A) any

   investment in securities; (B) the prospects for success of any product or company; (C) the use of

   investor funds; (D) the safety of any securities investment; (E) the use of investor funds or

   investment proceeds; (F) Orders issued against the Defendants by state of federal enforcement

   agencies; (G) the financial status of Par Funding; or (H) the management of Par Funding.

          As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

   binds the following who receive actual notice of this Order by personal service or otherwise: (a)

   any of Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP Income Fund, ABFP Income

   Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole, Abbonizio, Vagnozzi, or

   Furman’s officers, directors, agents, servants, employees, and attorneys; and (b) other persons in

   active concert or participation with Par Funding, Full Spectrum, ABFP, ABFP Management, ABFP

   Income Fund, ABFP Income Fund 2, United Fidelis, Fidelis Planning, McElhone, LaForte, Cole,

   Abbonizio, Vagnozzi, or Furman.

                           G.     Sections 5(a) and 5(c) of the Securities Act

          Pending further Order of the Court, that all Defendants and their respective directors,

   officers, agents, servants, employees, attorneys, representatives and those persons in active concert

   or participation with them, and each of them, are hereby enjoined from violating Sections 5(a) and

   5(c) of the Securities Act, 15 U.S.C. § 77e, by directly or indirectly, in the absence of any

   applicable exemption:

          (a)     Unless a registration statement is in effect as to a security, making use of any means

                  or instruments of transportation or communication in interstate commerce or of the




                                                   -9-
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 11 of 20
                                                    Docket 07/28/2020  Page 10 of 19



                  mails to sell such security through the use or medium of any prospectus or

                  otherwise;

          (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                  be carried through the mails or in interstate commerce, by any means or instruments

                  of transportation, any such security for the purpose of sale or for delivery after sale;

                  or

          (c)     Making use of any means or instruments of transportation or communication in

                  interstate commerce or of the mails to offer to sell or offer to buy through the use

                  or medium of any prospectus or otherwise any security, unless a registration

                  statement has been filed with the Securities and Exchange Commission as to such

                  security, or while the registration statement is the subject of a refusal order or stop

                  order or (prior to the effective date of the registration statement) any public

                  proceeding or examination under Section 8 of the Securities Act, 15 U.S.C. § 77h.

          As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

   binds the following who receive actual notice of this Order by personal service or otherwise: (a)

   any of Defendants’ officers, directors, agents, servants, employees, and attorneys; and (b) other

   persons in active concert or participation with any Defendant.

                                                    III.

           ASSET FREEZE AS TO PAR FUNDING, MCELHONE, AND LAFORTE

          Pending determination of Plaintiff’s request for a Preliminary Injunction:

          A.      Defendants Par Funding, McElhone, and LaForte and their respective directors,

   officers, agents, servants, employees, attorneys, depositories, banks, and those persons in active

   concert or participation with any one or more of them, and each of them, who receive notice of



                                                   - 10 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 12 of 20
                                                    Docket 07/28/2020  Page 11 of 19



   this Order by personal service, mail, email, facsimile transmission or otherwise, hereby are

   restrained from, directly or indirectly, transferring, setting off, receiving, changing, selling,

   pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or property,

   including but not limited to cash, free credit balances, fully paid for securities, personal property,

   real property, and/or property pledged or hypothecated as collateral for loans, or charging upon or

   drawing from any lines of credit, owned by, controlled by, or in the possession of, whether jointly

   or singly, and wherever located, Par Funding, Lisa McElhone, and Joseph LaForte, a/k/a Joe Mack,

   a/k/a Joe Macki, a/k/a Joe McElhone.

          B.      Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of Defendants Par Funding,

   McElhone, or LaForte, directly or indirectly, held jointly or singly, and wherever located, and

   which receives actual notice of this Order by personal service, mail, email, facsimile, or otherwise,

   shall hold and retain within its control and prohibit the withdrawal, removal, transfer, disposition,

   pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment, or other

   disposal of any such funds or other assets.

          This asset freeze is limited to the amount received from the securities fraud, which is

   estimated at this time to be $482,000,000.

                            ASSET FREEZE AS TO FULL SPECTRUM

          Pending determination of Plaintiff’s request for a Preliminary Injunction:

          Defendant Full Spectrum and its respective directors, officers, agents, servants, employees,

   attorneys, depositories, banks, and those persons in active concert or participation with any one or

   more of them, and each of them, who receive notice of this Order by personal service, mail, email,

   facsimile transmission or otherwise, hereby are restrained from, directly or indirectly, transferring,



                                                   - 11 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 13 of 20
                                                    Docket 07/28/2020  Page 12 of 19



   setting off, receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing of,

   or withdrawing any assets or property of Par Funding, Full Spectrum, McElhone, or LaForte.

          This asset freeze is limited to the amount received from the securities fraud, which is

   estimated at this time to be $4,398,535.

                         ASSET FREEZE AS TO DEFENDANT ABFP,
                      ABFP INCOME FUND, AND ABFP INCOME FUND 2

          Pending determination of Plaintiff’s request for a Preliminary Injunction:

          A.      Defendants ABFP, ABFP Income Fund, and ABFP Income Fund 2, and their

   respective directors, officers, agents, servants, employees, attorneys, depositories, banks, and those

   persons in active concert or participation with any one or more of them, and each of them, who

   receive notice of this Order by personal service, mail, email, facsimile transmission or otherwise,

   hereby are restrained from, directly or indirectly, transferring, setting off, receiving, changing,

   selling, pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or

   property, including but not limited to cash, free credit balances, fully paid for securities, personal

   property, real property, and/or property pledged or hypothecated as collateral for loans, or charging

   upon or drawing from any lines of credit, owned by, controlled by, or in the possession of, whether

   jointly or singly, and wherever located: ABFP, ABFP Income Fund, and ABFP Income Fund 2.

          B.      Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of Defendants ABFP, ABFP

   Income Fund, and ABFP Income 2, directly or indirectly, held jointly or singly, and wherever

   located, and which receives actual notice of this Order by personal service, mail, email, facsimile,

   or otherwise, shall hold and retain within its control and prohibit the withdrawal, removal, transfer,

   disposition, pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment,

   or other disposal of any such funds or other assets.

                                                   - 12 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 14 of 20
                                                    Docket 07/28/2020  Page 13 of 19



          C.      This asset freeze is limited to the amounts ABFP, ABFP Income Fund, and ABFP

   Income Fund 2 received from the securities fraud, which is estimated at this time to be:

   $25,487,690 as to ABFP Income Fund and ABFP, jointly and severally; $13,252,600 as to ABFP

   Income Fund 2 and ABFP, jointly and severally; and $1,914,045 as to ABFP independent of ABFP

   Income Fund and ABFP Income Fund 2.

   ASSET FREEZE AS TO DEFENDANTS UNITED FIDELIS AND FIDELIS FINANCIAL

          Pending determination of Plaintiff’s request for a Preliminary Injunction:

          A.      Defendants United Fidelis and Fidelis Financial, and their respective directors,

   officers, agents, servants, employees, attorneys, depositories, banks, and those persons in active

   concert or participation with any one or more of them, and each of them, who receive notice of

   this Order by personal service, mail, email, facsimile transmission or otherwise hereby are,

   restrained from, directly or indirectly, transferring, setting off, receiving, changing, selling,

   pledging, assigning, liquidating or otherwise disposing of, or withdrawing any assets or property,

   including but not limited to cash, free credit balances, fully paid for securities, personal property,

   real property, and/or property pledged or hypothecated as collateral for loans, or charging upon or

   drawing from any lines of credit, owned by, controlled by, or in the possession of, whether jointly

   or singly, and wherever located: United Fidelis and Fidelis Financial.

          B.      Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of United Fidelis and Fidelis

   Financial, directly or indirectly, held jointly or singly, and wherever located, and which receives

   actual notice of this Order by personal service, mail, email, facsimile, or otherwise, shall hold and

   retain within its control and prohibit the withdrawal, removal, transfer, disposition, pledge,




                                                   - 13 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 15 of 20
                                                    Docket 07/28/2020  Page 14 of 19



   encumbrance, assignment, set off, sale, liquidation, dissipation, concealment, or other disposal of

   any such funds or other assets.

          C.      This asset freeze is limited to the amounts United Fidelis and Fidelis Financial

   received from the fraud, which is estimated at this time to be: $11,603,000, jointly and severally.

             ASSET FREEZE AS TO DEFENDANTS RETIREMENT EVOLUTION,
                     RE INCOME FUND, AND RE INCOME FUND 2

          Pending determination of Plaintiff’s request for a Preliminary Injunction:

          A.      Defendants Retirement Evolution, RE Income Fund, and RE Income Fund 2, and

   their respective directors, officers, agents, servants, employees, attorneys, depositories, banks, and

   those persons in active concert or participation with any one or more of them, and each of them,

   who receive notice of this Order by personal service, mail, email, facsimile transmission or

   otherwise, hereby are restrained from, directly or indirectly, transferring, setting off, receiving,

   changing, selling, pledging, assigning, liquidating or otherwise disposing of, or withdrawing any

   assets or property, including but not limited to cash, free credit balances, fully paid for securities,

   personal property, real property, and/or property pledged or hypothecated as collateral for loans,

   or charging upon or drawing from any lines of credit, owned by, controlled by, or in the possession

   of, whether jointly or singly, and wherever located: Retirement Evolution, RE Income Fund, and

   RE Income Fund 2.

          B.      Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of Retirement Evolution, RE

   Income Fund, and RE Income Fund 2, directly or indirectly, held jointly or singly, and wherever

   located, and which receives actual notice of this Order by personal service, mail, email, facsimile,

   or otherwise, shall hold and retain within its control and prohibit the withdrawal, removal, transfer,




                                                   - 14 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 16 of 20
                                                    Docket 07/28/2020  Page 15 of 19



   disposition, pledge, encumbrance, assignment, set off, sale, liquidation, dissipation, concealment,

   or other disposal of any such funds or other assets.

           C.        This asset freeze is limited to the amounts Retirement Evolution, RE Income Fund,

   and RE Income Fund 2 received from the fraud, which is estimated at this time to be: $6.5 million

   as to Retirement Evolution; $5,450,000 as to RE Income Fund; and $150,000 as to RE Income

   Fund 2.

                             ASSET FREEZE AS TO DEFENDANT COLE

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.        Defendant Cole and his respective directors, officers, agents, servants, employees,

   attorneys, depositories, banks, and those persons in active concert or participation with any one or

   more of them, and each of them, who receive notice of this Order by personal service, mail, email,

   facsimile transmission or otherwise, hereby are restrained from, directly or indirectly, transferring,

   setting off, receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing of,

   or withdrawing any assets or property, including but not limited to cash, free credit balances, fully

   paid for securities, personal property, real property, and/or property pledged or hypothecated as

   collateral for loans, or charging upon or drawing from any lines of credit, owned by, controlled

   by, or in the possession of, whether jointly or singly, and wherever located: Joseph Cole Barleta,

   a/k/a Joe Cole.

           B.        Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of Cole, directly or indirectly,

   held jointly or singly, and wherever located, and which receives actual notice of this Order by

   personal service, mail, email, facsimile, or otherwise, shall hold and retain within its control and




                                                    - 15 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 17 of 20
                                                    Docket 07/28/2020  Page 16 of 19



   prohibit the withdrawal, removal, transfer, disposition, pledge, encumbrance, assignment, set off,

   sale, liquidation, dissipation, concealment, or other disposal of any such funds or other assets.

           C.         This asset freeze is limited to the amount Cole received from the fraud, which is

   estimated at this time to be $16,159,000.

                         ASSET FREEZE AS TO L.M.E. 2017 FAMILY TRUST

           Pending determination of Plaintiff’s request for a Preliminary Injunction:

           A.         Relief Defendant L.M.E. 2017 Family Trust and its respective directors, officers,

   agents, servants, employees, attorneys, depositories, banks, and those persons in active concert or

   participation with any one or more of them, and each of them, who receive notice of this Order by

   personal service, mail, email, facsimile transmission or otherwise, hereby are restrained from,

   directly or indirectly, transferring, setting off, receiving, changing, selling, pledging, assigning,

   liquidating or otherwise disposing of, or withdrawing any assets or property, including but not

   limited to cash, free credit balances, fully paid for securities, personal property, real property,

   and/or property pledged or hypothecated as collateral for loans, or charging upon or drawing from

   any lines of credit, owned by, controlled by, or in the possession of, whether jointly or singly, and

   wherever located: The L.M.E. 2017 Family Trust.

           B.         Any financial or brokerage institution or other person or entity holding any such

   funds or other assets, in the name, for the benefit or under the control of the L.M.E. 2017 Family

   Trust, directly or indirectly, held jointly or singly, and wherever located, and which receives actual

   notice of this Order by personal service, mail, email, facsimile, or otherwise, shall hold and retain

   within its control and prohibit the withdrawal, removal, transfer, disposition, pledge, encumbrance,

   assignment, set off, sale, liquidation, dissipation, concealment, or other disposal of any such funds

   or other assets.



                                                    - 16 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 18 of 20
                                                    Docket 07/28/2020  Page 17 of 19



          C.        This asset freeze is limited to the amount the L.M.E. 2017 Family Trust received

   from the fraud, which is estimated at this time to be $14.3 million.

                                                     IV.

                                        SWORN ACCOUNTINGS

                    Accounting and Identification of Accounts by Each Defendant

          Within five calendar days of the issuance of this Order, each Defendant, separately, shall:

              (a)   make a sworn accounting to this Court and the Plaintiff of all funds, whether in the

   form of compensation, commissions, income (including payments for assets, shares or property of

   any kind), and other benefits (including the provision of services of a personal or mixed business

   and personal nature) received, directly or indirectly, by the Defendant making the sworn

   accounting;

          (b)       make a sworn accounting to this Court and the Plaintiff of all assets, funds, or other

   properties, whether real or personal, held by the Defendant making the sworn accounting, jointly

   or individually, or for its direct or indirect beneficial interest, or over which it maintains control,

   wherever situated, stating the location, value, and disposition of each such asset, fund, and other

   property; and

          (c)       provide to the Court and the Plaintiff a sworn identification of all accounts

   (including, but not limited to, bank accounts, savings accounts, securities accounts and deposits of

   any kind and wherever situated) in which the Defendant making the sworn accounting (whether

   solely or jointly), directly or indirectly (including through a corporation, partnership, relative,

   friend or nominee), either has an interest or over which he has the power or right to exercise

   control.




                                                    - 17 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 19 of 20
                                                    Docket 07/28/2020  Page 18 of 19



                                                     V.

                                     RECORDS PRESERVATION

          Pending determination of the Plaintiff’s request for a Preliminary Injunction, all Defendants

   and the Relief Defendant, their directors, officers, agents, servants, employees, attorneys,

   depositories, banks, and those persons in active concert or participation with any one or more of

   them, and each of them, hereby are restrained and enjoined from, directly or indirectly, destroying,

   mutilating, concealing, altering, disposing of, or otherwise rendering illegible in any manner, any

   of the books, records, documents, correspondence, brochures, manuals, papers, ledgers, accounts,

   statements, obligations, files and other property of or pertaining to any and all Defendants and the

   Relief Defendant, wherever located and in whatever form, electronic or otherwise, until further

   Order of this Court.

                                                    VI.

                                      EXPEDITED DISCOVERY

          (a)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

   Preliminary Injunction is pending, the parties may take depositions upon oral examination of

   parties and non-parties subject to two days’ notice. Should any Defendant fail to appear for a

   properly noticed deposition, that party may be prohibited from introducing evidence at the hearing

   on the Plaintiff’s request for a preliminary injunction;

          (b)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

   Preliminary Injunction is pending, the parties shall be entitled to serve interrogatories, requests for

   the production of documents and requests for admissions. The parties shall respond to such

   discovery requests within two days of service;




                                                   - 18 -
          Case 2:20-mc-00076-UJ
Case 9:20-cv-81205-RAR  DocumentDocument 1-3onFiled
                                42 Entered    FLSD07/31/20  Page 20 of 20
                                                    Docket 07/28/2020  Page 19 of 19



          (c)     Immediately upon entry of this Order, and while the Plaintiff’s request for a

   Preliminary Injunction is pending, the parties may issue subpoenas for documents, things and

   electronically stored information to non-parties pursuant to Fed. R. Civ. P. 45, with responses due

   within one week of the date of service;

          (d)     All responses to the Plaintiff’s discovery requests shall be delivered to Amie Riggle

   Berlin, Esq. at 801 Brickell Avenue, Suite 1950, Miami, Florida 33131 by the most expeditious

   means available; and

          (e)     Service of discovery requests shall be sufficient if made upon the parties by email,

   facsimile, or overnight courier, and depositions may be taken by telephone or other remote

   electronic means.

                                                   VII.

                                  RETENTION OF JURISDICTION

          This Court shall retain jurisdiction over this matter and Defendants and Relief Defendants

   in order to implement and carry out the terms of all Orders and Decrees that may be entered and/or

   to entertain any suitable application or motion for additional relief within the jurisdiction of this

   Court, and will order other relief that this Court deems appropriate under the circumstances.



          DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of July, 2020.




                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE


   Copies to: Counsel of Record



                                                  - 19 -
